Citation Nr: 1728994	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, claimed as vaginal discharge. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for an eye disability, claimed as allergies.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1988, from October 15, 2001 to October 19, 2001, from June 2002 to July 2002, from April 2003 to April 2004, and June 2005 to May 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in September 2015 at which time it was remanded for additional development.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a gynecological disability.

2.  The Veteran's currently diagnosed presbyopia is not a recognized disability of the eyes for VA compensation purposes.

3.  The Veteran's currently diagnosed dry eye syndrome is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  Service connection for a gynecological disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the issues adjudicated below, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2008 letter which was sent prior to the initial unfavorable decision in June 2009.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Unfortunately, the Veteran's service treatment records from her first period of active service (from 1983 to 1988) are missing and efforts to obtain them have been exhausted.  While partial service treatment records from her subsequent periods of active service have been associated with the claims file, these do not include entrance examinations.  Where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of the claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

As previously noted, in September 2015, the Board remanded the case for additional development, to include affording the Veteran additional VA examinations and opinions (which was done in December 2015 and July 2016).  Therefore, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Gynecological disability

The Veteran contends that she has a gynecological disability which is related to her military service.  Specifically, in a December 2009 statement, the Veteran asserted that she was treated for yeast infections on multiple occasions from 1983-1988, during her first period of active service.

The Veteran has indicated that as a Reservist called to active duty, she had the option of using private medical care; which she did. Review of the private medical records from Kaiser Permanente, during the Veteran's active military service, show complaints of symptoms that included recurrent vaginal discharge and itching.  The Board also observes that a diagnosis of bacterial vaginitis (BV) was rendered in April 2004 during a period of active duty.

The Veteran submitted a claim for service connection for "vaginal discharge" in September 2008.  In connection with this claim, she was afforded a VA examination in December 2008.  The Veteran reported that she first noted symptoms of vaginal discharge and itching during her first period of service and that these symptoms have essentially been recurrent since then.  The VA examiner provided a finding of history of recurrent vaginitis; minimal discharge or symptoms present on current examination.  Additional testing was ordered.  In a December 2008 addendum, the examiner's clinical impression was history of recurrent vaginitis; currently asymptomatic, benign examination.  The examiner indicated that the lab tests and vaginal cultures were sent out and the results would be mailed to the Veteran, but these lab results are not included in the examination report or elsewhere in the claims file.

Pursuant to the September 2015 Board remand, the Veteran was afforded a new VA gynecological examination in December 2015.  The December 2015 VA examiner noted a prior diagnosis of bacterial vaginosis in 2004 but also indicated that this had resolved.  The examiner noted that the Veteran complained of vaginal discharge during her military service but there was no diagnostic conclusion indicating that the discharge was abnormal.  The examiner concluded that, based on the Veteran's history, she did not have similar symptoms of vaginal discharge that occurred during her military service.  

In a July 2016 addendum opinion, it was noted that the Veteran was previously treated for bacterial vaginosis in 2004 but that the condition resolved with no recurrences or complications.  It was also noted that, while the Veteran complained of vaginal discharge during her active service, there was no diagnostic conclusion available indicating that this was abnormal.  As such, based on the Veteran's reported verbal history and medical records, she did not have similar symptoms of vaginal discharge that occurred during military service.  This, according to the VA examiner, suggested that the episode of bacterial vaginosis in 2004 resolved with no complications.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent evidence of a current gynecological disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

2.  Eye disability

The Veteran asserts that she has an eye disability due to military service.  Specifically, in a December 2009 statement, the Veteran stated that during her period of active duty from April 2003 to April 2004 she was diagnosed with blepharitis (inflammation of the eye lids) and conjunctivitis (pink eye).  She noted that her eye problems occurred throughout her subsequent period of active duty that began in June 2005, and have continued until the present time.  In a another December 2009 statement, the Veteran's ex-husband recalled that she developed allergies and an eye infection in September 2001 because of the climate at the Travis Air Force Base where she was stationed.

As above, the Veteran has indicated that as a Reservist called to active duty, she had the option of using private medical care; which she did.  Review of the private medical records from Kaiser Permanente, during the Veteran's active military service, show complaints of eye problems.  Significantly, a service treatment record dated in June 2005 reflects a diagnosis of "likely blepharitis."  Records from Kaiser Permanente also show eye problems prior to the Veteran's fifth period of service.  Specifically, a January 2005 record notes treatment for conjunctivitis.  

The Veteran submitted a claim for service connection for "eye allergies" in September 2008.  In connection with this claim, she was afforded a VA examination in November 2008 and the examiner provided an assessment of history of allergic conjunctivitis.  Unfortunately, an etiology opinion was not provided. 

At a July 2012 VA examination, an examiner noted that the Veteran was diagnosed with possible blepharitis in June 2005.  Following physical examination and record review, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that her condition appeared stable and not cured, which is the usual situation.

Pursuant to the September 2015 Board remand, the Veteran was afforded a new VA eye examination in December 2015.  The examiner diagnosed bilateral dry eye syndrome and presbyopia.  With regard to the bilateral dry eye syndrome, the examiner opined that such was less likely than not related to the Veteran's periods of active service.  The rationale for this opinion was that the Veteran's service treatment records were negative for a formal diagnosis of dry eyes during the Veteran's military service.  With regard to the Veteran's presbyopia, the examiner opined that such had its onset during the Veteran's active military service.

In a July 2016 VA addendum opinion, the December 2015 VA examiner opined that neither the Veteran's bilateral dry eye syndrome nor bilateral presbyopia had their onset during a period of active service nor were related to her active duty service.  As rationale for this opinion, the examiner noted that there were no clinical findings to suggest the chronicity of these conditions since her military service.  The examiner also opined that it was less likely than not that the Veteran had an eye allergy condition that began during her military service.  The examiner noted that the Veteran's service treatment records, including the ones during active duty service periods, and the lay statements with the recall of the eye conditions suggest allergic eye conditions with infections of the eye and eyelids.  However, recent examination findings do not appreciate allergic reactions or infections of the eyes and the examination findings are of dry eye syndrome, a condition in which there is inadequate tears in the eyes with many differential causes and presbyopia is refractive error of the eyes.  These two conditions are not directly associated with the in-service conditions as documented in medical records, including Kaiser medical records dated from 2005 to 2008 and the July 2012 VA examination report.  The examiner went on to explain that blepharitis is a condition in which the eyelids become inflamed and is usually associated with allergies and Mebomian gland clogging, etc.  It is not associated with tear/lacrimal gland conditions in general.  The examiner noted that the Veteran's in-service eye conditions may have similar presentation as dry eye condition, however the exact cause of dry eye condition in the Veteran and the onset of dry eye syndrome being during active duty service cannot be determined based on the evidence reviewed.  

The Board finds that service connection for an eye disability is not warranted.  With regard to the currently diagnosed presbyopia, the Board notes that, presbyopia (a refractive error) is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of any additional disability imposed on the Veteran's presbyopia as a result of her military service.
As such, the Veteran's presbyopia is not a disability for which service connection may be established.

With regard to the currently diagnosed dry eye syndrome, while service treatment records show some eye problems during military service, to include conjunctivitis and blepharitis, such problems were acute and have not continued since her discharge from military service.  Specifically, the December 2015/July 2016 VA examiner specifically opined that the Veteran's current bilateral eye dryness is not related to her military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that the Veteran's service treatment records suggest allergic eye conditions with infections of the eye and eyelids.  However, recent examination findings do not appreciate allergic reactions or infections of the eyes and the examination findings are of dry eye syndrome.  The Board accords great probative weight to the December 2015/July 2016 VA examiner's conclusion that the Veteran's claimed bilateral eye disability is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran contends that her dry eye syndrome is related to her military service, the Board accords her statements regarding the etiology of her disorder little probative value as she is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for an eye disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a gynecological disability is denied.  

Service connection for an eye disability is denied.  


REMAND

With regard to the right shoulder issue, as above, the Veteran's service treatment records for her first period of active duty are unavailable.  While partial service treatment records from her subsequent periods of active service have been associated with the claims file; these do not include entrance examinations.  However, a January 1995 Report of Medical Examination for Periodic Physical, completed during a period of non-active duty between the Veteran's first and second periods of active service, shows the Veteran had arthritis of the upper extremities.  Similarly, in a January 1995 Report of Medical History for Periodic Physical, it was noted that she had painful joints, tendonitis, and mild arthritis.  Treatment records from the Veteran's last period of active duty (from June 2005 to May 2008) show complaints of bilateral shoulder pain in December 2006, February 2007, and in September 2007. 

The Veteran was afforded a VA examination in November 2008 and was diagnosed with myofascial pain syndrome.  An etiology opinion was not provided.

At a VA examination conducted in July 2012, a VA examiner diagnosed right shoulder strain.  The examiner stated that the Veteran's right shoulder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale for this opinion was that there was a diagnosis of myofascial pain involving the shoulders in 2008.  He then stated that "there is no treatment of left shoulder condition prior or while in service."

In the September 2015 Board remand, it was noted that the July 2012 VA opinion was inadequate as the only basis for the July 2012 VA examiner's finding of a pre-existing right shoulder condition was based on the diagnosis of myofascial pain syndrome provided at the November 2008 VA examination, which was after the Veteran's discharge from military service.  As such, the Board remanded this issue for a new VA examination to determine the nature and etiology of any current right shoulder condition. 

Significantly, it was noted that, as there is evidence of arthritis in 1995, prior to the Veteran's subsequent periods of active duty service in October 2001, June 2002 to July 2002, April 2003 to April 2004, and June 2005 to May 2008- the new medical opinion must address whether the Veteran's right shoulder disability "clearly and unmistakably" existed prior to service and, if so, whether it was aggravated due to the Veteran's active duty service.

Pursuant to the September 2015 Board remand, the Veteran was afforded a new VA shoulder examination in December 2015.  Significantly, the examiner diagnosed right shoulder strain, noting an onset of December 2015, and found that the Veteran's right shoulder condition was less likely than not incurred during her military service.  The examiner noted that examination of the right shoulder revealed pain and mild limitation of motion of the right shoulder.  The examiner noted that review of an December 1989 "Entrance Exam" did not note a right shoulder condition that could have existed before active service.  Further, review of the claims file did not show that a right should disorder was incurred during the Veteran's service and there was insufficient evidence to establish chronicity of complaints.  Thus, the current discomfort was acknowledged, however, the current right shoulder condition was not incurred during active service.  

In a July 2016 VA addendum opinion, the December 2015 VA examiner found that the Veteran's right shoulder disability "less likely as not" pre-existed her military service and was not aggravated during her military service.  The examiner also opined that it was less likely than not that the Veteran's right shoulder disability was caused by her active duty military service.  Again, the examiner noted that a December 1989 "Entrance Exam" did not note a right shoulder condition that could have existed before active service.  Furthermore, there was no evidence that the Veteran incurred a right shoulder disability during her military service and there was insufficient evidence to establish the chronicity of complaints.  Thus, the current discomfort was acknowledged, however, the current right shoulder condition was not incurred during her active service.  

Unfortunately, the Board finds that the December 2015/July 2016 opinions are based on an inaccurate factual premise.  Specifically, the December 2015/July 2016 opinions are based on a December 1989 "Entrance Exam" which, in fact, is not an entrance examination at all and is, in reality, a periodic Reserve examination between the Veteran's first and second periods of active duty service.  Furthermore, the December 2015/July 2016 opinions do not appear to consider the January 1995 records noting arthritis of the upper extremities (also between the Veteran's first and second periods of service) nor do the opinions appear to consider the treatment records from the Veteran's last period of active duty (from June 2005 to May 2008) showing complaints of bilateral shoulder pain in December 2006, February 2007, and in September 2007.  

Furthermore, the July 2016 VA opinion used the wrong legal standard.  The September 2015 Board remand directed the examiner to state whether it was "clear and unmistakable" that the Veteran's right shoulder disability pre-existed service and the July 2016 opinion instead found that it was "less likely as not" that the Veteran's right shoulder disability pre-existed her military service.  

Moreover, Board notes that the Veteran is service connected for back, neck, and left shoulder disabilities based, in part, on an-inservice fracture of the left clavicle.  Given the close proximity between the right shoulder and the service-connected neck and left shoulder disabilities as well as the nebulous diagnosis of right shoulder strain, further examination and medical opinion is warranted to determine whether the Veteran's right shoulder complaints could be related to her service-connected neck and/or left shoulder disabilities.  
 
Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated her for her claimed right shoulder disability.  Thereafter, all identified records should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated her for her claimed right shoulder disability.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

2. After completing the above, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current right shoulder disability.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should address the following:

(a) Clearly identify any and all current right shoulder disabilities found present on examination, to include previous diagnoses of myofascial pain syndrome and right shoulder strain.  The examiner should also consider whether the Veteran suffers from right shoulder pain radiating from her service-connected cervical spine and/or left shoulder disabilities.  

(b) Provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a right shoulder disability pre-existed any period of active duty service (specifically, whether the Veteran had arthritis of the right shoulder prior to her second period of service as notated in a January 1995 Reserve examination).

(c) If it is determined that a right shoulder disability pre-existed a period of active service, provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the Veteran's pre-existing right shoulder disability was not aggravated during active duty service. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(d) If it is determined that a right shoulder disability did not pre-exist a period of active service, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability began in service, was caused by service, or is otherwise related to service and/or a service-connected disability (specifically, the Veteran's service-connected cervical spine, lumbar spine, and/or left shoulder disabilities).  The examiner should consider the treatment records from the Veteran's last period of active duty (from June 2005 to May 2008) showing complaints of bilateral shoulder pain in December 2006, February 2007, and in September 2007 as well as the Veteran's allegations of right shoulder pain beginning during her active duty service and continuing since discharge from service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


